         Case 3:16-cr-00405-SI        Document 452       Filed 07/20/20     Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                             Case No. 3:16-cr-405-SI-07

       v.                                             ORDER

MARCIAL AGUIRRE,

                Defendant.



Billy J. Williams, United States Attorney, and Kemp L. Strickland, Assistant United States
Attorney, UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Ave., Suite 600, Portland,
OR 97204-2902. Of Attorneys for United States of America.

Marcial Aguirre. Pro se.

Michael H. Simon, District Judge.

       Marcial Aguirre, pro se, moves under 28 U.S.C. § 2255 to vacate his 2018 conviction and

sentence for conspiracy to distribute methamphetamine and remand for trial. ECF 429. Although

he pleaded guilty, Mr. Aguirre contends that he was denied his constitutional right to effective

assistance of counsel before both the district court and on appeal. For the reasons that follow, the

motion is DENIED.

                                          STANDARDS

       1. 28 U.S.C. § 2255

       Section 2255 of Title 28 of the United States Code permits a federal prisoner in custody

under sentence to move the court that imposed the sentence to vacate, set aside, or correct the

sentence on the ground that:



PAGE 1 – ORDER
         Case 3:16-cr-00405-SI         Document 452        Filed 07/20/20      Page 2 of 10




               the sentence was imposed in violation of the Constitution or laws
               of the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack . . . .

28 U.S.C. § 2255(a). A petitioner seeking relief under § 2255 also must file his or her motion

within the one-year statute of limitations.

       Under § 2255, “a district court must grant a hearing to determine the validity of a petition

brought under that section ‘[u]nless the motions and the files and records of the case conclusively

show that the prisoner is entitled to no relief.’” United States v. Baylock, 20 F.3d 1458, 1465

(9th Cir. 1994) (emphasis in original) (quoting § 2255). In determining whether a § 2255 motion

requires a hearing, “[t]he standard essentially is whether the movant has made specific factual

allegations that, if true, state a claim on which relief could be granted.” United States v.

Withers, 638 F.3d 1055, 1062 (9th Cir. 2011) (quotation marks omitted) (alteration in original).

A district court may dismiss a § 2255 motion based on a facial review of the record “only if the

allegations in the motion, when viewed against the record, do not give rise to a claim for relief or

are ‘palpably incredible or patently frivolous.’” Id. at 1062-63 (quoting United States v.

Schaflander, 743 F.2d 714, 717 (9th Cir. 1984)). Conclusory statements in a § 2255 motion are

insufficient to require a hearing. United States v. Hearst, 638 F.2d 1190, 1194 (9th Cir. 1980).

       If a court denies a habeas petition, the court may issue a certificate of appealability “if

jurists of reason could disagree with the district court’s resolution of [the petitioner’s]

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003);

see 28 U.S.C. § 2253(c)(2). Although the petitioner need not prove the merits of his case for the

court to issue a certificate of appealability, the petitioner must show “something more than the




PAGE 2 – ORDER
         Case 3:16-cr-00405-SI        Document 452       Filed 07/20/20     Page 3 of 10




absence of frivolity or the existence of mere good faith on his or her part.” Miller-El, 537 U.S. at

338 (quotation marks omitted).

       2. Ineffective Assistance of Counsel

       The federal law governing claims of ineffective assistance of counsel is stated in

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). A challenger must prove both: (1) that

counsel’s performance was deficient; and (2) that there is a reasonable probability that, but for

the deficient performance, the result of the proceeding would have been different. Strickland,

466 U.S. at 688.

       Under the first prong of Strickland, for counsel’s performance to be constitutionally

deficient, it must fall below an objective standard of reasonableness. Id. A “court must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the circumstances,

the challenged action ‘might be considered sound trial strategy.’” Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). “The challenger’s burden is to show ‘that counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

the Sixth Amendment.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466

U.S. at 687). “[S]trategic choices made after thorough investigation of law and facts” by

attorneys “are virtually unchallengeable.” Miles v. Ryan, 713 F.3d 477, 490 (9th Cir. 2012)

(quoting Strickland, 466 U.S. at 690-91).

       Under the second prong of Strickland, prejudice is established when there is “a

probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

Because a convicted defendant must satisfy both prongs of the Strickland test, failure to establish

either deficient performance or prejudice makes it unnecessary to examine the other prong. See

Strickland, 466 U.S. at 697 (explaining that it is unnecessary for a court evaluating the merits of


PAGE 3 – ORDER
             Case 3:16-cr-00405-SI    Document 452        Filed 07/20/20     Page 4 of 10




an ineffective assistance claim to analyze the components of the applicable test in any particular

order or to evaluate both components if the petitioner fails to carry his burden as to one aspect of

the test).

                                         BACKGROUND

        After Mr. Aguirre entered a plea of guilty to conspiracy to distribute methamphetamine,

the Court sentenced him to a term of imprisonment of 135 months. Through wiretaps, federal

agents learned that Mr. Aguirre communicated with co-defendants to coordinate shipments of

methamphetamine from California to Oregon. Law enforcement officers followed Mr. Aguirre

from California to Oregon and watched as he met with co-defendants to receive drug proceeds.

The officers arrested Mr. Aguirre returning to California and seized approximately $75,000 in

drug proceeds.

        The government charged Mr. Aguirre with multiple counts of possession with intent to

distribute controlled substances and conspiracy with intent to distribute controlled substances.

Mr. Aguirre pleaded guilty to conspiring to distribute more than 4.5 kilograms of

methamphetamine, and the government dismissed the remaining counts. In Mr. Aguirre’s plea

agreement, the parties agreed that Mr. Aguirre’s conduct placed his Base Offense Level at a 38.

The government sought (and later received) an upward adjustment based on Mr. Aguirre’s role

as an organizer and leader in the offense. Mr. Aguirre sought (and later received) certain

sentencing guideline reductions. In his plea agreement, Mr. Aguirre agreed to waive some of his

rights to appeal or to collaterally challenge his conviction or sentence but preserved his right to

collaterally challenge his conviction and sentence based on a claim of ineffective assistance of

counsel.

        Mr. Aguirre’s advisory guidelines sentencing range after adjustments was 324-405

months imprisonment. The U.S. Probation Office recommended a sentence of 210 months, and


PAGE 4 – ORDER
         Case 3:16-cr-00405-SI        Document 452        Filed 07/20/20      Page 5 of 10




the government recommended a sentence of 151 months. Mr. Aguirre argued for a sentence of

no more than 120 months. The Court sentenced Mr. Aguirre to 135 months imprisonment,

followed by five years’ supervised release.

       Mr. Aguirre was represented through his plea hearing and sentencing by his retained

California attorney Mr. Jesse J. Garcia, assisted by local Oregon counsel. ECF 111, 116, 117,

290, and 347. In his pending motion, Mr. Aguirre now contends that Mr. Garcia did not pursue

any discovery or file any pretrial motions in this matter. Mr. Aguirre also asserts that Mr. Garcia

refused to share with Mr. Aguirre any of the discovery he obtained from the government and

would “yell” at Mr. Aguirre when asked about the government’s discovery. ECF 430 at 2.

Mr. Aguirre also states that Mr. Garcia “failed to procure a favorable plea agreement offer” and

deprived him of his right to make a well-informed decision about whether to accept the plea offer

or go to trial. Id. Mr. Aguirre alleges that Mr. Garcia presented him with the government’s plea

offer only five minutes before the plea hearing and told him that he had to sign the plea offer. Id.

Finally, Mr. Aguirre contends that Mr. Garcia falsely told him that the government would not

seek an upward adjustment based on Mr. Aguirre’s role as a leader if he signed the plea offer. Id.

       Mr. Garcia withdrew from the case in September 2018, shortly after filing an appeal for

Mr. Aguirre. ECF 355. In October 2018, the Court appointed Matthew Schindler as

Mr. Aguirre’s appellate counsel. ECF 359. Mr. Schindler reviewed the case materials and

potential avenues of appeal. See Ninth Circuit Case No. 18-30209, Dkt 10 (“Voluntary

Dismissal”). Mr. Schindler met with Mr. Aguirre in prison five times. Id. Despite these efforts,

Mr. Schindler concluded that Mr. Aguirre did not have a meritorious claim for ineffective

assistance of trial counsel, in large part based on the fact that he received a favorable plea

agreement that benefitted him significantly. Id. Mr. Aguirre contends that after Mr. Schindler




PAGE 5 – ORDER
        Case 3:16-cr-00405-SI        Document 452       Filed 07/20/20     Page 6 of 10




explained this to him, Mr. Aguirre refused to sign the form consenting to voluntary dismissal of

his appeal. ECF 430 at 4. Mr. Aguirre asserts that Mr. Schindler filed a motion to voluntarily

dismiss the appeal without Mr. Aguirre’s signature or consent. Mr. Aguirre’s signature, however,

appears on page four of the Voluntary Dismissal. See Voluntary Dismissal at 4.

                                         DISCUSSION

A. Ineffective Assistance of Trial Counsel

       The Court finds that Mr. Aguirre did not receive ineffective assistance of counsel during

the pretrial motion phase, and the record does not establish prejudice. As noted, Mr. Aguirre

alleges that his retained attorney Mr. Garcia refused to share the government’s discovery with

him and would “yell” at him when asked. Mr. Aguirre also faults Mr. Garcia for failing to file

pretrial motions (including failing to move to “suppress phone recorded conversations”) and

failing to “investigate the case to mitigate [Mr. Aguirre’s] involvement.” ECF 429 at 5. But

Mr. Aguirre does not argue that there is a “reasonable probability” that the outcome of the case

would have been different had Mr. Garcia followed through on any of these avenues. For

example, Mr. Aguirre does not explain on what basis Mr. Garcia should have moved to suppress

the recorded telephone conversations or dispute the government’s position that law enforcement

officers properly obtained the recordings “through ongoing investigation and search warrants.”

ECF 441 at 11. Mr. Aguirre also does not specify any other pretrial motions Mr. Garcia should

have filed, nor does he argue how any such motion could have succeeded.

       Further, Mr. Aguirre cannot show that he was denied the right to counsel during plea

negotiations or his plea guilty. According to Mr. Aguirre, Mr. Garcia allegedly presented the

written plea agreement to Mr. Aguirre only five minutes before the plea hearing and told

Mr. Aguirre that he had to accept it. Mr. Aguirre signed the plea agreement, and the Court




PAGE 6 – ORDER
           Case 3:16-cr-00405-SI      Document 452         Filed 07/20/20     Page 7 of 10




engaged in an extensive plea colloquy with Mr. Aguirre. See ECF 369 (Transcript from Plea

Hearing on March 19, 2018).

       During the plea colloquy, Mr. Aguirre stated, under oath, that he discussed with his

attorney the charges, his options and alternatives, and the consequences of a guilty plea.

ECF 369, at 4-5, 8. The Court asked Mr. Aguirre whether all questions that he asked Mr. Garcia

had “been answered to your satisfaction,” and Mr. Aguirre answered “yes. Id. at 8. Mr. Aguirre

also told the Court that he was “fully satisfied with the legal counsel, the representation, the

advice that has been given to [him] in this matter so far by [his] attorney, Mr. Garcia.” Id. Mr.

Aguirre added that he signed the plea petition and plea agreement letter and understood the terms

of the plea agreement. Id. at 9. He further stated that no promises not contained in the written

plea agreement had been made to him to try to get him to accept the plea agreement or to plead

guilty. Id. at 9-10. The Court also told Mr. Aguirre that he did not have to plead guilty and that

he could plead not guilty and have a jury trial. Id. at 17-18. In addition, the attorney for the

government explained to the Court, in the presence of Mr. Aguirre, that the plea negotiations had

been protracted and that an earlier written draft plea agreement had been revised “for the the

current plea agreement.”1 Id. at 19. Mr. Aguirre then entered a knowing and voluntary plea of

guilty, which the Court accepted. Id. at 22-23.

       “In order to show prejudice regarding a plea, a defendant must generally show that,

absent his counsel’s errors, he would have gone to trial rather than have pled guilty.” United

States v. Roberts, 5 F.3d 365, 370 (9th Cir. 1993). Mr. Aguirre has made no such showing.

Mr. Aguirre’s statements at the plea hearing carry a “strong presumption of truth.” Munth v.



       1
       This appears to explain why Mr. Aguirre might have only seen the revised written plea
document five minutes before the plea hearing.



PAGE 7 – ORDER
         Case 3:16-cr-00405-SI       Document 452        Filed 07/20/20     Page 8 of 10




Fondren, 676 F.3d 815 (9th Cir. 2012) (citations omitted); see also United States v. Ross, 511

F.3d 1233, 1236 (9th Cir. 2008) (“Statements made by a defendant during a guilty plea hearing

carry a strong presumption of veracity in subsequent proceedings attacking the plea.”).

Mr. Aguirre provides no evidence other than his own affidavit to rebut that presumption.

       Mr. Aguirre also argues that Mr. Garcia “failed to procure a ‘favorable plea agreement.’”

ECF 429 at 4. As noted, however, the U.S. Probation Office recommended a 210-month

sentence, and the government recommended a sentence of 151 months. Mr. Aguirre asked for a

sentence of 120 months, which was the mandatory minimum. Mr. Aguirre’s argument comes

down to the assertion that Mr. Garcia’s inadequate performance caused the Court to sentence

Mr. Aguirre to 135 months, rather than the mandatory minimum of 120 months. But Mr. Aguirre

presents no evidence to support that assertion, nor does he address the fact that a sentence of 135

months is already well below the guidelines range of 324-405 months. Cf. Glover v. United

States, 531 U.S. 198, 202 (2001) (addressing a challenge to the “sentencing calculation itself.”).

The sentence imposed was 75 months lower than the recommendation from the Probation Office,

16 months lower than the government’s recommendation, and only 15 months higher than the

sentence of Mr. Aguirre’s next-most-culpable co-defendant, who received the mandatory

minimum. Because Mr. Aguirre received a sentence well below both the guidelines range and the

government recommendation, he has not shown “a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694.

B. Ineffective Assistance of Appellate Counsel

       Mr. Aguirre further argues that his appellate counsel, Mr. Schindler, performed

deficiently because Mr. Schindler never filed an opening appellate brief and submitted a motion

to voluntarily dismiss the appeal supposedly without Mr. Aguirre’s consent. But Mr. Aguirre’s

assertion that Mr. Schindler submitted the voluntary dismissal motion without Mr. Aguirre’s


PAGE 8 – ORDER
           Case 3:16-cr-00405-SI     Document 452         Filed 07/20/20    Page 9 of 10




signature is a “conclusory statement” unsupported—and indeed contradicted—by the record.

Hearst, 638 F.2d at 1194. Mr. Aguirre’s signature appears on page four of the motion for

Voluntary Dismissal of Mr. Aguirre’s appeal. “When viewed against the record,” which includes

his signature on the Voluntary Dismissal, Mr. Aguirre’s claim for ineffective assistance of

counsel is “patently frivolous.” Withers, 638 F.3d at 1062 (quoting Schaflander, 743 F.2d

at 717).

       The Court finds no deficiencies in the other aspects of Mr. Schindler’s performance.

Mr. Schindler was concerned about Mr. Garcia’s “repeated failures to provide basic information

to his client,” so Mr. Schindler conscientiously examined the record and met with Mr. Aguirre in

person five times. Mr. Schindler engaged in a “thorough investigation of law and facts” but

concluded there were no reasonable grounds for appeal because Mr. Aguirre’s trial counsel

obtained a favorable plea deal. Miles, 713 F.3d at 490.

       The Court does not fault the process by which Mr. Schindler arrived at that conclusion,

even if Mr. Aguirre now disagrees with the conclusion itself, and Mr. Aguirre has not established

prejudice. Mr. Schindler explained that he filed no opening brief because there was “simply

nothing [] to appeal.” Mr. Aguirre points to no evidence or legal arguments overlooked by

Mr. Schindler that might have supported a successful appeal, had Mr. Schindler filed an opening

brief. Mr. Aguirre has not shown that “but for [Mr. Schindler’s] unreasonable failure . . . he

would have prevailed on his appeal.” Smith v. Robbins, 528 U.S. 259, 285 (2000).

                                         CONCLUSION

       Mr. Aguirre fails to meet his burden of showing that he received ineffective assistance of

counsel either before the district court or on appeal. Accordingly, Mr. Aguirre’s Motion to

Vacate or Correct Sentence under 28 U.S.C. 2255 (ECF 429) is DENIED. The Court declines to




PAGE 9 – ORDER
        Case 3:16-cr-00405-SI        Document 452        Filed 07/20/20     Page 10 of 10




issue a Certificate of Appealability on the basis that Petitioner has not made a substantial

showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this 20th day of June, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 10 – ORDER
